DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse, in the reply filed on 10-15-21 is acknowledged.  The traversal is on the ground(s) that the restriction of the methods into groups I-IV is not necessary or proper.  This is not found persuasive because the different inventions are a method of preventing or reversing cardiac electrical remodeling and/or atrial fibrillation in a subject by using (1) NOX2 nucleic acid inhibitor, such as antisense RNA, siRNA, shRNA, (2) a Galpha1 inhibitory peptide and/or Galpha0 inhibitory peptide, and (3) a nucleic acid encoding Galpha1 inhibitory peptide and/or a nucleic acid encoding Galpha0 inhibitory peptide.  A peptide is composed of amino acid residues and a nucleic acid (antisense or nucleic acid encoding a peptide) is composed of nucleotide bases.  A peptide and a nucleic acid differ in their chemical structures and biological functions.  They have different modes of operation, usages and effects.  They have different classifications and require separate search, and the search would not be coextensive.  Further, an antisense RNA or siRNA functions as a nucleic acid sequence, however, a nucleic acid encoding a peptide functions through the peptide encoded by said nucleic acid molecule.  They have different biological functions, modes of operation, usages and effects.
The requirement is still deemed proper and is therefore made FINAL.

Applicant’s amendment filed on 4-10-20 has been entered.  Claims 1, 3, 5, 7, 25, 29, 33 and 36 have been amended.  Claims 4, 6, 8-11, 13-14, 16, 19, 22-23, 26, 30, 32, 34-35, 37 and 39-40 have been canceled.  Claims 1-3, 5, 7, 12, 15, 17-18, 20-21, 24-25, 27-29, 31, 33, 36 and 38 are pending.
Applicant’s amendment filed on 10-15-21 has been entered.  Claims 1, 3, 7, 15, 17, 20-21 and 24-25 have been amended.  Claim 12 has been canceled.  Claims 41-42 have been added.  Claims 1-3, 5, 7, 15, 17-18, 20-21, 24-25, 27-29, 31, 33, 36, 38 and 41-42 are pending.
Further, claims 20-21 read on administering the Galphai inhibitory peptide and/or the GalphO inhibitory peptide to a subject, which is the non-elected subject matter.  Therefore, claims 20-21 will NOT be examined. 
In view of the amendment to the claims and the subject matter elected by Applicant as discussed above, Claims 15, 17-18, 20-21, 27-29, 31, 33, 36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-15-21.
Claims 1-3, 5, 7, 15, 17-18, 20-21, 24-25, 27-29, 31, 33, 36, 38 and 41-42 are pending.  Claims 1-3, 5, 7, 24-25 and 41-42, and administration of a NOX2 inhibitor agent that is a nucleic acid and a nucleic acid encoding a GalphaI and/or a nucleic acid encoding GalphaO inhibitory peptide are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “injecting an isolated therapeutic DNA” in line 3 of claim 24 is vague and renders the claim indefinite.  Claim 24 depends from claim 1, which recites administering nucleic acid encoding a Galphai inhibitory peptide and/or a nucleic acid encoding a Galphao inhibitory peptide to a subject.  It is unclear whether the “isolated therapeutic DNA” means one of the nucleic acids encoding a Galphai inhibitory peptide and a Galphao inhibitory peptide, or it means a therapeutic DNA in addition to the nucleic acids encoding a Galphai inhibitory peptide and a Galphao inhibitory peptide.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5, 7, 24-25 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for injecting the disclosed NOX2 shRNA or the disclosed NOX2 shRNA + Galphai/o-ct gene directly into atrium of a subject to reverse cardiac electrical modeling associated with AF (Atrial Fibrillation) or to reduce AF and provide conversion to stable atrial flutter and/or sinus rhythm in the dog model, does not reasonably provide enablement for preventing or reversing cardiac electrical remodeling, or preventing or treating one or more atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure in a subject, comprising administering (a) a NADPH oxidase 2 (NOX2) inhibitor agent that is a nucleic acid and (b) (i) a nucleic acid encoding a Galphai inhibitory peptide, and/or (ii) a nucleic acid encoding a Galphao inhibitory peptide, to the subject via various administration routes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and.or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-3, 5, 7, 24-25 and 41-42 are directed to a method of preventing or reversing cardiac electrical remodeling in a subject, comprising administering (a) a NADPH oxidase 2 (NOX2) inhibitor agent that is a nucleic acid and (b) (i) a nucleic acid encoding a Galphai inhibitory peptide, and/or (ii) a nucleic acid encoding a Galphao inhibitory peptide, to the subject, wherein said administering is under conditions such that a level of cardiac electrical remodeling is prevented, reduced or eliminated.  Claim 2 specifies the NOX2 inhibitor agent is a nucleic acid inhibitor of NOX2 gene expression.  Claim 3 specifies the nucleic acid inhibitor of NOX2 gene expression is a NOX2 siRNA or NOX2 shRNA.  Claim 5 specifies the NOX2 siRNA comprises SEQ ID No. 34.  Claim 7 specifies the Galphai inhibitor peptide is a C-terminal Galpha1 inhibitor peptide and/or the Galphao inhibitory peptide is a C-terminal Galphao inhibitory peptide.  Claim 24 specifies the administering comprises injecting an isolated therapeutic DNA.  Claim 25 specifies the subject suffers from one or more of atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure.  Claim 41 specifies wherein one or more atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure are treated or prevented.  Claim 42 specifies the subject suffers from atrial fibrillation.

Nature of the invention: 
A method of preventing or reversing cardiac electrical remodeling in a subject, comprising administering (a) a NADPH oxidase 2 (NOX2) inhibitor agent that is a nucleic acid and (b) (i) a nucleic acid encoding a Galphai inhibitory peptide, and/or (ii) a nucleic acid encoding a Galphao inhibitory peptide, to the subject, and a method of preventing or treating one or more atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure in a subject by administering the same.

The state of the prior art: 
The state of the art of treating a disease or disorder in a subject by administering to the subject a nucleic acid encoding an antisense RNA or encoding a protein via various administration routes so as to provide therapeutic effect in treating various diseases or disorder in the subject was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass preventing or reversing cardiac electrical remodeling, or preventing or treating one or more atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure in a subject, comprising administering (a) a NADPH oxidase 2 (NOX2) inhibitor agent that is a nucleic acid and (b) (i) a nucleic acid encoding a Galphai inhibitory peptide, and/or (ii) a nucleic acid encoding a Galphao inhibitory peptide, to the subject via various administration routes, including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of a plasmid expressing NOX2 shRNA under the control of the polymerase III promoter U6.  An atrial pacemaker is implanted via jugular venous approach to create RAP (rapid atrial pacing).  After 3 weeks of RAP, the dogs are cardioverted to sinus rhythm, and after baseline mapping, either NOX2 shRNA or scrambled shRNA is injected in both atria.  Plasmid is injected sub-epicardially, 4-6 injections reliably cover an entire atrium.  Left atrial injection includes the PVs, PLA, right atrial injection, the SVC/RA injection, RA free wall.  After 1 week in sinus rhythm, RAP is re-initiated and continued for 6 months or until onset of AF.  Sustained AF is defined as AF that does not terminate during this period. Once AF has begun to sustain, the dog is cardioverted to sinus rhythm and a terminal, open-chest study performed.  ERPs, conduction is determined as at baseline.  Each active gene is compared with its respective control using Bonferroni corrected t-tests to determine which gene group is most effective at reversing electrical remodeling in AF (Example 1, p. 25-26).  Example 2 discuss the use of plasmid expressing Galphai/o-ct under the control of long acting human polyubiwuitin C (UBc) promoter for its effect in reversing electrical remodeling in RAP (p. 27-28).  NOX2 shRNA attenuates electrical remodeling and parasympathetic nerve sprouting in RAP dogs.  After gene injection, animals were subjected to RAP and duration of induced AF was subsequently recorded during periods in which RAP was interrupted.  Fig. 5 shows control animals developed sustained AF for more than 30 minutes within a median of 4 days of RAP, it 
The specification fails to provide adequate guidance and evidence for how to prevent or reverse cardiac electrical remodeling, or how to prevent or treat one or more atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure in a subject, comprising administering (a) a NADPH oxidase 2 (NOX2) inhibitor agent that is a nucleic acid and (b) (i) a nucleic acid encoding a Galphai inhibitory peptide, and/or (ii) a nucleic acid encoding a Galphao inhibitory peptide, to the subject via various administration routes, including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  

The unpredictable nature of the art:

As discussed above, the specification discloses NOX2 shRNA attenuates electrical remodeling and parasympathetic nerve sprouting in RAP dogs.  After gene injection, animals were subjected to RAP and duration of induced AF was subsequently recorded during periods in which RAP was interrupted.  Fig. 5 shows control animals developed sustained AF for more than 30 minutes within a median of 4 days of RAP, it took a median of 21 days for NOX2 shRNA animals to develop this AF burden.  It took a median of 14 days for control animal to develop >8 hours of AF, in contrast, it took NOX2 shRNA animals a median of 28 days to develop AF>8 hours (Example 4, p. 28-29).  AF was significantly decreased in NOX2 shRNA vs LacZ.  Figure 7 shows that fibrosis was significantly decreased in NOX2 shRNA vs LacZ injected PLA.  
The claims read on gene transfer and gene therapy.  The state of the prior art of gene transfer or gene therapy was not well developed and was highly unpredictable at the time of the invention.  While progress has been made in recent years for gene transfer in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by 
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind".  “The surface of a target cell may lack the primary and/or secondary receptors that are necessary for vector binding and internalization.  Furthermore, endosomeal escape, proteasomal escape, nuclear entry and vector unpackaging all represent barriers to transduction" (e.g. p. 447, under BOX 1).
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway.  Transcription of the new genetic material must remain stable so that the transgene is expressed as long as necessary to treat the disease.  The 
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector, AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Administration routes also play an important role to determine whether sufficient DNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed 
The specification fails to provide adequate guidance and evidence for how to prevent or reverse cardiac electrical remodeling, or how to prevent or treat one or more atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure in a subject by administering (a) a NADPH oxidase 2 (NOX2) inhibitor agent that is a nucleic acid and (b) (i) a nucleic acid encoding a Galphai inhibitory peptide, and/or (ii) a nucleic acid encoding a Galphao inhibitory peptide, to the subject via various administration routes, including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  There is no evidence of record that demonstrates that sufficient 1) NOX2 inhibitor that is nucleic acid and 2) Galphao inhibitory gene and/or Galphao inhibitory gene can be delivered to target cells in the subject via various administration routes and sufficient expressed product can be obtained in the target cells so as to provide therapeutic effect in preventing or reversing cardiac electrical remodeling, or preventing or treating one or more atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure in a subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
Further, the claims read on using various types of NOX2 inhibitor nucleic acids, such as shRNA, siRNA or other type of antisense RNA, and the use of nucleic acids encoding various Galphao and Galphai inhibitor peptides.  Different NOX2 inhibitor nucleic acids differ in their nucleotide sequences and they have different biological functions in inhibiting NOX2.  The 
The biological function of a protein (including peptides) was unpredictable from mere amino acid sequence of the protein.  A substitution of a single amino acid in a protein can alter the biological function of the protein.  It was known in the art that the amino acid sequence of a polypeptide determines its structural and functional properties (including half-life), and predictability of which amino acid(s) can be removed from or added to a polypeptide’s sequence and still result in similar or higher activity or result in stabilization of the protein is extremely complex, and well outside the realm of routine experimentation.  
Bryan et al., 2013 (http://www.elsevierblogs.com/currentcomments/?p=962, Implications of protein fold switching, p. 1-4) discusses unpredictability of the protein function from protein amino acid sequence and secondary structure.  Bryan points out “while most globular proteins populate relatively homogeneous conformational ensembles under physiological conditions, significant exceptions continue to emerge. Many biological processes involve extensive re-modeling of protein conformation, including switches from disordered to ordered states. Some ab initio and knowledge-based prediction algorithms, demonstrating that current knowledge of protein folding physics is incomplete [4]. Our previous studies on the GA /GB system demonstrated that protein structure can be encoded by a small number of essential residues, and that a very limited subset of intra-protein interactions can tip the balance from one fold (4b+a) to another (3a) [5, 6]. These observations reveal an additional layer of complexity in protein folding. While mutations often appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.” (p. 1).  Thus, the secondary structure of protein can have major shifts from one physiological condition to another physiological condition.  The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms.  Mutations on the protein sequence may appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.
Further, Maqbool et al., 2015 (Biochemical Society Transactions, Vol. 43, No. 5, p. 1011-1017) discuss the function of the substrate-binding protein (SBP) subunit of ATP-binding cassette (ABC) transporters and reports that “subtle changes in binding-site architecture, including changes in side chains not directly involved in ligand co-ordination, can result in significant alteration of substrate range in novel and unpredictable ways” (e.g. Abstract).  When comparing YtfQ and its closest sequence and structural homologue, the D-ribopyranose-binding protein RbsB, introduction of a charge (a phenylalanine in RbsB to an arginine (Arg17) in YtfQ) 90, which alters its conformation such that it now points away from the binding pocket.  “The “space” created is where the extended form of the furanose sugars sits.  However, one would have great difficulty in predicting this change from sequence analysis alone.  Overall, although almost half of the binding pocket is conserved, the sugars all sit in different conformations within their respective binding pockets, making it very difficult to predict ab initio what a particular binding pocket is going to recognize beyond being a monosaccharide” (e.g. p. 1012, right column, 1st full paragraph).  Maqbool concludes that “using sequence based analysis, a protein can be placed into one of the clusters and this can give a likely prediction of the overall ‘class’ of substrate that an uncharacterized ABC transporter might recognize.  However, as we have seen, it is then currently almost impossible to make a very accurate prediction about the exact substrates that are bound” (e.g. p. 1016, left column, 1st paragraph).  Clearly, the exact type of substrate the substrate-binding protein (SBP) will bind was unpredictable from mere amino acid sequence analysis.
Cruz et al., 2017 (Methods in Molecular Biology, Vol. 1654, Chapter 5, pp. 55-75) state “protein function is a concept that can have different interpretations in different biological contexts, and the number and diversity of novel proteins identified by large-scale “omics” technologies poses increasingly new challenges” (e.g. Abstract).  “The computational annotation of protein function has therefore emerged as a problem at the forefront of computation and molecular biology.  However, prediction of function from sequence is a considerably more complex enterprise than a simple sequence database search” (e.g. p. 56, 2nd paragraph).  “If two proteins are homologous, it means that they share a common evolutionary origin, but it does not guarantee that these two proteins will have the same function”.  “Concerning about different kinds of homology, in general, functions from ancestral origin tend to be conserved more in nd paragraph).  “Further, even for unknown proteins that’s function can be determined automatically, there are many reasons that makes this a complex task: protein function can be studied from its molecular role to its metabolic or phenotypic effect in the whole cell; the experimental characterization of a protein is performed at a particular condition of temperature, pH, ligands concentration, etc., frequently given just partial description of its function; proteins are often multifunctional…; annotation errors may occur due to experiment interpretation; and protein function is generally associated to gene names, difficult to predict in diverse isoforms” (e.g. p. 71, 1st paragraph).
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence before the effective filing date of the claimed invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  The specification fails to provide adequate guidance and evidence for whether those nucleic acids encoding various Galphao inhibitory peptides and Galphai inhibitor peptides would be able to prevent or reverse cardiac electrical remodeling, or to prevent or treat one or more atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure in a subject via various administration routes, including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  There is no evidence of record that shows administration of nucleic acids encoding various Galphao inhibitory peptides and Galphai inhibitor peptides to a subject via various administration routes would be able to provide sufficient expression of the peptides so as to prevent or reverse cardiac electrical remodeling, or 

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare various NOX2 inhibitor nucleic acids and nucleic acids encoding various types of Galphao inhibitor peptide and Galphai inhibitor peptides, characterization of the functions of various NOX2 inhibitor nucleic acids and nucleic acids encoding various types of Galphao inhibitor peptide and Galphai inhibitor peptides, administration of 1) NOX2 inhibitor that is nucleic acid and 2) Galphao inhibitory gene and/or Galphao inhibitory gene to a subject via various administration routes, trial and error experimentation to determine which administration routes results in desirable NOX2 inhibitor nucleic acid expression and expression of the Gi/Go inhibitor peptides at the target site of the subject, trial and error experimentation to determine whether the expressed inhibitor nucleic acid and peptides are able to prevent or reverse any cardiac electrical remodeling in said subject, and trial and error experimentation to determine whether the expressed inhibitor nucleic acid and peptides are above to prevent or treat one or more atrial fibrillation, atrial or ventricular arrhythmia, ventricular failure or heart failure in said subject.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632